 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                             IN THE UNITED STATES BANKRUPTCY COURT
11                          FOR THE WESTERN DISTRICT OF WASHINGTON
12                                                      Case No. 21-10092
     In Re:
13                                                      ORDER AUTHORIZING EMPLOYMENT
     BRETT & BRITT ROBERTS,                             OF SPECIAL COUNSEL
14
                     Debtors.
15

16
              THIS MATTER having come before the Court, upon Debtors’ Application for Order
17
     Authorizing Employment of Special Counsel for debtors, the Court being fully advised in the
18
     premises and good cause appearing,
19
              IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
20

21            1. That the Debtors’ application is granted.

22            2. That Hans Juhl and the law firm of Ryan, Swanson, and Cleveland are authorized to

23               serve as special counsel to prosecute affirmative defenses and the counterclaim of the
24               Debtors.
25
                                                  //END OF ORDER//
26                                                                1904 Wetmore Ave., Suite 200    Neeleman
      Motion to Appoint Special Counsel                                     Everett, WA 98201     Law
                                                               P 425.212.4800 || F 425.212.4802   Group




     Case 21-10092-TWD             Doc 106   Filed 05/12/21    Ent. 05/12/21 23:59:02             Pg. 1 of 2
 1

 2
     Submitted by:

 3   /s/ Thomas D. Neeleman
     Thomas D. Neeleman
 4   WSBA # 33980
     1904 Wetmore Ave., Suite 200
 5   Everett, WA 98201
     Telephone (425) 212-4800
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26                                                               1904 Wetmore Ave., Suite 200    Neeleman
      Motion to Appoint Special Counsel                                    Everett, WA 98201     Law
                                                              P 425.212.4800 || F 425.212.4802   Group




     Case 21-10092-TWD             Doc 106   Filed 05/12/21   Ent. 05/12/21 23:59:02             Pg. 2 of 2
